Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 02/21/2022.

Status of Claims
3.         Claims 1-10 are pending in this application.
            Claim 10 is newly added.

Response to Arguments
4.         Regarding Applicant’s Argument (pages 7-8):
Applicant’s arguments with respect to claims 1, and 6-9, have been considered and are persuasive.  

Examiner’s Statement of Reasons for Allowance
5.         Claims 1-10 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
detecting text blocks from a scanned image of a target document; character recognition processing for at least one of the detected text blocks; and setting a property relating to the scanned image by using a character string recognized by the character recognition processing, wherein in a case where a document similar to the target document does not exist among computerized documents for which the computerization was performed in the past, the character recognition processing is performed for text blocks whose size is larger than or equal to a predetermined size among the detected text blocks.” along with all the other limitations as required by independent claim 1.

Regarding Claim 8:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“detecting text blocks from a scanned image of a target document; performing character recognition processing for at least one of the detected text blocks; and setting a property relating to the scanned image by using a character string recognized by the character recognition processing, wherein in a case where a document similar to the target document does not exist among computerized documents for which the computerization was performed in the past, the character recognition processing is performed for text blocks whose size is larger than or equal to a predetermined size among the detected text blocks.” along with all the other limitations as required by independent claim 8.

Regarding Claim 9:

“detecting text blocks from a scanned image of a target document; performing character recognition processing for at least one of the detected text block; and setting a property relating to the scanned image by using a character string recognized by the character recognition processing, wherein in a case where a document similar to the target document does not exist among computerized documents for which the computerization was performed in the past, the character recognition processing is performed for text blocks whose size is larger than or equal to a predetermined size among the detected text blocks.” along with all the other limitations as required by independent claim 9.

7.       It follows that claims 2-7, and 10 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tamura (US 2016/0337538) discloses a display device includes a display portion, a display processing portion, a detection processing portion, and a replacement 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.